It
gives me great pleasure at the outset to extend to you,
Mr. President, our congratulations upon your election
to the presidency of this sixtieth session of the General
Assembly. We wish you every success in discharging
your functions. I would also like to extend thanks and
appreciation to your predecessor, His Excellency
Mr. Jean Ping, for his valuable efforts in conducting
the work of the Assembly’s fifty-ninth session,
especially his efforts to reach a consensus on the final
document of the world summit of 2005.
I would also like to thank His Excellency
Mr. Kofi Annan, the Secretary-General of the United
Nations, for his tireless efforts to strengthen the role of
our international Organization.
World leaders who met at United Nations
Headquarters to follow up on the outcome of the
Millennium Summit and the coordinated and integrated
implementation and follow-up of the outcomes of the
major United Nations conferences and summits in the
social, economic and related fields have managed to
adopt a document that calls for implementing reforms
in the United Nations and for taking bolder collective
steps to combat poverty, achieve development,
establish international security and uphold human
rights.
The world today is experiencing extremely
difficult economic conditions which pose a real threat
to the process of social and economic development in
the developing countries, especially the least developed
countries, and pose a major threat to the development
of their peoples. That situation is the result of such
factors as a decline in official development assistance;
unfair international terms of trade; the imposition of
restrictions on the access of their exports to world
markets; unfair prices for their commodity exports; a
heavy external debt burden; and the adverse effects of
globalization.
Despite the progress made in many fields of
international cooperation, the problems of hunger,
poverty and such diseases as AIDS, malaria and
tuberculosis have taken on horrific dimensions and
continue to pose major challenges to the international
community. Unless the latter makes concerted efforts
to accelerate equitable development in the developing
countries, especially the least developed countries, the
Millennium Goal of halving poverty by 2015 will
remain elusive.
The international community, by resolving, at the
Millennium Summit, to declare war on poverty by
launching an ongoing campaign to make the right to
development a reality for all peoples, has made an
implicit commitment to creating a social, economic and
political environment in the developing countries,
especially the least developed countries, that would be
more favourable to the translation into concrete reality
of the right to development for all of their peoples.
That would provide cohesion and equitable social
integration for their societies as well as a real
opportunity to eradicate poverty, enabling them to
enjoy full, productive and gainful employment. The
international community also resolved at the
Millennium Summit to seek to achieve a fair and just
globalization that embraces everyone, in order to spare
the developing countries, especially the least developed
countries, the danger of being marginalized within the
international economy.
At the Millennium Summit, world leaders
affirmed that international cooperation was the most
important factor in making the world a better place to
live in. They also affirmed that free trade,
liberalization of the economy and interdependence are
the best means to accelerate equitable economic
development in the developing countries.
The international community is at a critical stage
of the negotiations related to the Doha Development
Agenda. Those negotiations made concrete progress
last year in some difficult and controversial areas.
Agreement was reached on the launching of
negotiations regarding the question of trade
concessions, one of the four questions which were left,
38

by agreement, outside the scope of the Doha
Programme of Action: investment, competition, trade
and environment and trade concessions. However, that
agreement by the developed countries was, regrettably,
conditional on the non-holding of negotiations on the
other three questions.
We are looking forward to the achievement of
solid, ambitious progress at the sixth World Trade
Organization Conference in Hong Kong, and we hope
that we will be able to conclude negotiations in 2006.
The developing countries have fulfilled their
pledges, and we hope that the upcoming negotiations
regarding the implementation of the outcome of this
summit will translate into reality the global partnership
for the achievement of the internationally agreed
development goals. We hope that the right to
development will become a living reality and that the
developed countries will honour their pledges,
including increasing official development assistance to
0.7 per cent of their gross domestic product, and will
accelerate the process of forgiving the external debt of
all poor countries.
We have often stated that peace in the Middle
East can be achieved only through the implementation
of the resolutions of the Security Council and of the
General Assembly. All of those resolutions recognize
the legitimate rights of the Palestinian people, foremost
among which is the right to self-determination and to
the establishment of their independent State on their
national soil, with Al-Quds as its capital; withdrawal
from the occupied Golan Heights up to the border of
4 June 1967; and full withdrawal from the rest of the
Lebanese territories still under occupation.
On that basis, the international mediation process
produced the road map, which affirms the principle of
land for peace and calls for the withdrawal of Israel
from the occupied territories and the establishment of
the State of Palestine.
The Arab summit, meeting in Beirut in March
2002, endorsed an international initiative calling for
the normalization of relations between the Arab States
and Israel in return for Israel’s withdrawal to the 1967
border.
The Israeli withdrawal from the Gaza Strip is an
important and positive first step, which, we hope, will
be followed by similar steps in all the Palestinian
territories and the other occupied Arab territories, in
accordance with internationally binding resolutions and
the relevant initiatives and agreements, in order to
bring about stability, security and a comprehensive and
just peace for all States and peoples of the region.
I cannot fail to mention the difficult conditions
experienced by the fraternal Iraqi people. We hope that
the new constitution will embody the hopes and
aspirations of the Iraqi people and contribute to the
establishment of security and stability in the country.
We hope also that it will take into consideration the
interests of all segments of the Iraqi population, that all
the people will feel that they all are part of the
established system, and that the unity and the national
identity of Iraq will be preserved.
Believing as it does in the great importance of the
Treaty on the Non-Proliferation of Nuclear Weapons
(NPT) to international peace and security, the State of
Qatar has acceded to the Treaty and calls from this
rostrum on all States to do so. It also seeks to transform
the Middle East region into a zone that is totally free
from all kinds of weapons of mass destruction.
My country has unambiguously condemned
terrorism in all its forms and manifestations. It has also
supported all Security Council resolutions related to
the question of terrorism, and it has cooperated with
the international community in implementing those
agreements. However, we feel that success in
eradicating that phenomenon requires that we deal with
its underlying causes, including the social, economic
and political aspects that provide a fertile breeding
ground for terrorism.
We also support the idea of convening an
international conference on terrorism and of drawing
up an international strategy to combat it. In that
context, we feel that defining terrorism and clearly
distinguishing it from the struggle waged by peoples in
exercise of their legitimate right to defend their
freedom and enjoy self-determination must be the most
important norm and enjoy international consensus.
This is a right that is enshrined in all international
norms and practices.
Our world today more than ever needs a
comprehensive authority and frame of reference that is
qualified to perform its role as an international
instrument; one that seeks to achieve international
cooperation in resolving international problems of a
social and economic nature, as well as consolidating
security and stability, maintaining international peace,
39

and enhancing respect for human rights and
fundamental freedoms for all. Moreover, we must
earnestly seek to respect this global diversity, protect it
and allow it to prosper.
Hence, we feel that the proposal to establish a
standing Human Rights Council, with a smaller
membership, to be elected by a two-thirds majority
only, merits further study in serious intergovernmental
negotiations, with a view to achieving consensus on the
establishment of the proposed Council, its membership,
its mandate, and the organ destined to be its parent
body, which we hope will be the General Assembly.
We must commit ourselves to human rights, as
enshrined in the United Nations Charter, and we must
fully comply with internationally recognized human
rights standards.
The question of expanding the Security Council
and the concept of collective security require further
study and intergovernmental negotiations so as to
arrive at a consensus on these important questions.
In this context, we support the Secretary-General
on the question of reforming the United Nations
Secretariat for the reasons indicated in his report
entitled “In Larger Freedom”. However, we feel that
any proposals to reform the Secretariat are extremely
important and must be the subject of careful study,
discussion and negotiation by the General Assembly.